DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-12, in the reply filed on May 16th, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-10, & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta (US20030124416) (provided in applicant’s IDS filed on February 2nd, 2021) in view of Scordilis-Kelley (US9105938) (provided in applicant’s IDS filed on February 2nd, 2021).
Regarding Claim 1, Kaneta discloses a battery (module battery with flat secondary battery cell-[002], all citations will be made in reference to Kaneta’s third embodiment shown in Fig. 3) comprising:
A stack comprising a first electrochemical cell (Fig. 3, first electrochemical cell can be any of the five battery cells-16 shown stacked on the upper portion of stack, [0041]) and a second electrochemical cell (Fig. 3, second electrochemical cell can be any of the five battery cells-16 shown stacked on the bottom portion of stack, [0041]), the stack having a first end, a second end and a side (first end interpreted by examiner as upper portion of stack of battery cells-16, and second end interpreted by examiner as bottom portion of stack of battery cells-16, and a side is interpreted to be side portions of stack not covered by pressure plate-17, [0041]); and
A housing at least partially enclosing the stack (housing members-11, [0041]), the housing comprising:
A first solid housing component covering at least a portion of the first end of the stack and having a portion along at least some of the side of the stack (upper housing member-11 acts as first solid housing, [0041]); and 
	A second solid housing component covering at least a portion of the second end of the stack and having a portion along at least some of the side of the stack (lower housing member-11 acts as second solid housing, [0041]); and 
	A point of attachment between the first solid housing component and the second solid housing component at a region of overlap between the first solid housing component and the second solid housing component along the side of the stack (housing members-11 coupled together via bolts and nuts at periphery of housing members-11, [0023]);
	Wherein the housing is configured to apply, during at least one period of time during charge and/or discharge of the first electrochemical cell and/or the second electrochemical cell, and anisotropic force with a component normal to a first electrode active surface of the first electrochemical cell and/or a second electrode active surface of the second electrochemical cell
	Kaneta is silent to the pressure being of at least 10 kg/cm2.
	Scordilis-Kelley discloses a system of improving the performance of electrochemical cells via the application of force (col. 1, lines 42-49). Scordilis-Kelley further discloses wherein the application of force would be an anisotropic force with a component normal to the active surface of the anode (col. 1 lines 50-55). Scordilis-Kelley further discloses wherein the anisotropic force, applied during at least one period of time during charge and/or discharge of the cell can be at least 98, 117.6 or 147 newtons per square centimeter (col. 7, line 33-43). Scordilis-Kelley teaches that this application of pressure allows reduces roughed surfaces of the lithium metal used as active material, thereby improving cycle characteristics (col. 3 line 36-53).
	Therefore, it would be obvious to one of ordinary skill in the art to modify the pressure applied of Kaneta’s battery module with the teachings of Scordilis-Kelley to have an anisotropic force of at least 10 kgf/cm2. This modified structure would yield the expected results of improved cycle characteristics.
	Regarding Claim 4, Kaneta in view of Scordilis-Kelley discloses the limitations as set forth above. Kaneta discloses the use of bolts and nuts to couple together the housing members (housing members-11 coupled together via bolts and nuts at periphery of housing members-11, [0023]). It is the examiner’s position that the use of bolts and nuts meets the limitation of the point of attachment being established by a fastener.
	Regarding Claim 5, Kaneta in view of Scordilis-Kelley discloses the limitations as set forth above. Kaneta discloses wherein the stack further comprises a first solid plate between the first solid housing component and the first electrochemical cell (upper pressure plate-17 acts as first solid plate, [0042]).
Regarding Claim 6, Kaneta in view of Scordilis-Kelley discloses the limitations as set forth above. Kaneta discloses wherein the stack further comprises a second solid plate between the second solid housing component and the second electrochemical cell (bottom pressure plate-17 acts as second solid plate, [0042]).
Regarding Claim 7, Kaneta in view of Scordilis-Kelley discloses the limitations as set forth above. 
Kaneta does not directly discloses wherein the housing has a volume of less than or equal to 15000 cm3. Kaneta does disclose a battery module that contains one battery cell (Fig. 2) where the dimensions of the battery module formed by the housing members-11 are 100mm by 150mm by 5mm, where when both housing members are placed together give a volume of 15000 mm3 or 15 cm3 ([0035]). Thus, it is the examiner’s position that the third embodiment (Fig. 3) which includes 20 battery cells, would be below 15000 cm3.
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Kaneta with the teachings of Scordilis-Kelley to have a battery module with a volume of 15000 cm2 or less.
Regarding Claim 8, Kaneta in view of Scordilis-Kelley discloses the limitations as set forth above. 
Kaneta does disclose that the battery cell uses a secondary battery (), but does not disclose the active material used ([006]). One of ordinary skill in the art would find it obvious that a secondary battery would be a lithium battery.
Kellye discloses the use of an electrochemical cell that used lithium metal active materials. Scordilis-Kelley discloses that suitable electroactive materials for use in the anode active materials can be lithium metals or lithium alloys (col. 16 line 65 to col. 17 line 10).
Therefore it would be obvious to one of ordinary skill in the art to modify the active material fo both of the electrochemical cells of Kaneta with the teachings of Scordilis-Kelley to have the active material of either lithium metal or a lithium alloy.
Regarding Claim 9, Kaneta in view of Scordilis-Kelley discloses the limitations as set forth above. Kaneta discloses the use of a rubber sheet in a separate embodiment (rubber sheet-15) that is placed in the housing members (Fig. 2, rubber sheet-15 acts as solid sheet). Kaneta discloses that the rubber sheet helps keep the pressing force pressure uniform ([0024]).
Therefore, it would be obvious to one of ordinary skill in the art to use Kaneta’s disclosure to include a solid sheet in the first or second solid housing component.
Regarding Claim 10, Kaneta in view of Scordilis-Kelley discloses the limitations as set forth above. Kaneta further discloses wherein the housing members of the battery module can be made from metals or alloys ([0026]).
Regarding Claim 12, Kaneta in view of Scordilis-Kelley discloses the limitations as set forth above. Kaneta discloses a method comprising applying to the battery of claim 1, an anisotropic force with a component normal to a first electrode active surface of the first electrochemical cell and/or a second electrode active surface of the second electrochemical cell (housing members provide uniform pressure through the use of pressure plates to the battery cells, [0022-0024]).
Kaneta is silent to the pressure being of at least 10 kg/cm2.
	Scordilis-Kelley discloses a system of improving the performance of electrochemical cells via the application of force (col. 1, lines 42-49). Scordilis-Kelley further discloses wherein the application of force would be an anisotropic force with a component normal to the active surface of the anode (col. 1 lines 50-55). Scordilis-Kelley further discloses wherein the anisotropic force, applied during at least one period of time during charge and/or discharge of the cell can be at least 98, 117.6 or 147 newtons per square centimeter (col. 7, line 33-43). Scordilis-Kelley teaches that this application of pressure allows reduces roughed surfaces of the lithium metal used as active material, thereby improving cycle characteristics (col. 3 line 36-53).
	Therefore, it would be obvious to one of ordinary skill in the art to modify the pressure applied of Kaneta’s battery module with the teachings of Scordilis-Kelley to have an anisotropic force of at least 10 kgf/cm2. This modified structure would yield the expected results of improved cycle characteristics.
Claims 2, 3, & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneta (US20030124416) (provided in applicant’s IDS filed on February 2nd, 2021) in view of Scordilis-Kelley (US9105938) (provided in applicant’s IDS filed on February 2nd, 2021) further in view of Kubota (US20210305646).
Regarding Claim 2, Kaneta discloses a battery (module battery with flat secondary battery cell-[002], all citations will be made in reference to Kaneta’s third embodiment shown in Fig. 3) comprising:
A stack comprising a first electrochemical cell (Fig. 3, first electrochemical cell can be any of the five battery cells-16 shown stacked on the upper portion of stack, [0041]) and a second electrochemical cell (Fig. 3, second electrochemical cell can be any of the five battery cells-16 shown stacked on the bottom portion of stack, [0041]), the stack having a first end, a second end and a side (first end interpreted by examiner as upper portion of stack of battery cells-16, and second end interpreted by examiner as bottom portion of stack of battery cells-16, and a side is interpreted to be side portions of stack not covered by pressure plate-17, [0041]); and
A housing at least partially enclosing the stack (housing members-11, [0041]), the housing comprising:
A first solid plate covering at least a portion of the first end of the stack; and a second solid plate covering at least a portion of the second end of the stack (pressure plates-17 act as first and seconds solid plates, Fig. 3, [0042]), and a solid housing component (housing members-11, [0041]), and
Wherein the housing is configured to apply, during at least one period of time during charge and/or discharge of the first electrochemical cell and/or the second electrochemical cell, and anisotropic force with a component normal to a first electrode active surface of the first electrochemical cell and/or a second electrode active surface of the second electrochemical cell
Kaneta is silent to a mechanically interlocking features of the discrete solid housing component and a lateral edge of the first solid plate establishing a first joint, or a mechanically interlocking features of the discrete solid housing component and a lateral edge of the second solid plate establishing a second joint.
Kubota discloses a stacked cell battery module (Fig. 1, [0020]). Kubota further discloses wherein a first solid housing and a second solid housing form to make discrete solid housing (Fig. 1, end plates-3 act as first and second solid housing component, [0034]). Kubota further discloses wherein a first solid plate and second solid plate are mechanically interlocked with their respective discrete housing componenets where the mechanical interlock is towards the later edges of the solid plates (Fig. 2/Fig. 3, end holders-2 act as solid plates, connected by insert nut-10 and fixing part-2c, [0029]). Kubota discloses that this structure allows for the battery to have increased strength ([008-009]).
Therefore it would be obvious to one of ordinary skill in the art to modify the solid plates of Kaneta with the teachings of Kubota to have mechanically interlocking features of the discrete solid housing component and a lateral edge of the first solid plate establishing a first joint, and mechanically interlocking features of the discrete solid housing component and a lateral edge of the second solid plate establishing a second joint. This modified structure would yield the expected result of improved strength.
Kaneta is silent to the pressure being of at least 10 kg/cm2.
	Scordilis-Kelley discloses a system of improving the performance of electrochemical cells via the application of force (col. 1, lines 42-49). Scordilis-Kelley further discloses wherein the application of force would be an anisotropic force with a component normal to the active surface of the anode (col. 1 lines 50-55). Scordilis-Kelley further discloses wherein the anisotropic force, applied during at least one period of time during charge and/or discharge of the cell can be at least 98, 117.6 or 147 newtons per square centimeter (col. 7, line 33-43). Scordilis-Kelley teaches that this application of pressure allows reduces roughed surfaces of the lithium metal used as active material, thereby improving cycle characteristics (col. 3 line 36-53).
Therefore, it would be obvious to one of ordinary skill in the art to modify the pressure applied of Kaneta’s battery module with the teachings of Scordilis-Kelley to have an anisotropic force of at least 10 kgf/cm2. This modified structure would yield the expected results of improved cycle characteristics.
Regarding Claim 3, Kaneta discloses a battery (module battery with flat secondary battery cell-[002], all citations will be made in reference to Kaneta’s third embodiment shown in Fig. 3) comprising:
A stack comprising a first electrochemical cell (Fig. 3, first electrochemical cell can be any of the five battery cells-16 shown stacked on the upper portion of stack, [0041]) and a second electrochemical cell (Fig. 3, second electrochemical cell can be any of the five battery cells-16 shown stacked on the bottom portion of stack, [0041]), the stack having a first end, a second end and a side (first end interpreted by examiner as upper portion of stack of battery cells-16, and second end interpreted by examiner as bottom portion of stack of battery cells-16, and a side is interpreted to be side portions of stack not covered by pressure plate-17, [0041]); and
A housing at least partially enclosing the stack (housing members-11, [0041]), the housing comprising:
A first solid housing component covering at least a portion of the first end of the stack and having a portion along at least some of the side of the stack (upper housing member-11 acts as first solid housing, [0041]); and 
A second solid housing component covering at least a portion of the second end of the stack and having a portion along at least some of the side of the stack (lower housing member-11 acts as second solid housing, [0041]); and 
Wherein the housing is configured to apply, during at least one period of time during charge and/or discharge of the first electrochemical cell and/or the second electrochemical cell, and anisotropic force with a component normal to a first electrode active surface of the first electrochemical cell and/or a second electrode active surface of the second electrochemical cell
Kaneta is silent to the first solid housing and the second solid housing component being mechanically joined by at least one additional solid housing component along the side of the stack and overlapping the first solid housing component and/or second housing component.
Kubota discloses a stacked cell battery module (Fig. 1, [0020]). Kubota further discloses wherein a first solid housing and a second solid housing mechanically joined by an additional solid housing component along the side of the stack and overlapping the first solid housing component and second housing component (Fig. 1, end plates-3 act as first and second solid housing component, side frames-4 act as additional solid housing component, [0034]). Kubota discloses that this structure allows for the battery to have increased strength ([008-009]).
Therefore it would be obvious to one of ordinary skill in the art to modify the solid housing components of Kaneta with the teachings of Kubota to have a first solid housing and a second solid housing mechanically joined by an additional solid housing component along the side of the stack and overlapping the first solid housing component and second housing component. This modified structure would yield the expected result of improved strength.
Kaneta is silent to the pressure being of at least 10 kg/cm2.
	Scordilis-Kelley discloses a system of improving the performance of electrochemical cells via the application of force (col. 1, lines 42-49). Scordilis-Kelley further discloses wherein the application of force would be an anisotropic force with a component normal to the active surface of the anode (col. 1 lines 50-55). Scordilis-Kelley further discloses wherein the anisotropic force, applied during at least one period of time during charge and/or discharge of the cell can be at least 98, 117.6 or 147 newtons per square centimeter (col. 7, line 33-43). Scordilis-Kelley teaches that this application of pressure allows reduces roughed surfaces of the lithium metal used as active material, thereby improving cycle characteristics (col. 3 line 36-53).
Therefore, it would be obvious to one of ordinary skill in the art to modify the pressure applied of Kaneta’s battery module with the teachings of Scordilis-Kelley to have an anisotropic force of at least 10 kgf/cm2. This modified structure would yield the expected results of improved cycle characteristics.
Regarding Claim 12, Kaneta in view of Scordilis-Kelley discloses the limitations as set forth above. Although Kaneta discloses wherein the housing members of the battery module can be made from metals or alloys ([0026]), Kaneta does not disclose the use of aluminum in the housing members.
Kubota discloses a stacked cell battery module (Fig. 1, [0020]). Kubota further discloses wherein the end plates-3 which act as first and second solid housing components can be made from aluminum or aluminum alloy ([0031]). Kubota teaches that this structure allows the assembled battery volume to be downsized without compromising mechanical strength ([0042]). 
Therefore it would be obvious to one of ordinary skill in the art to modify the housing components of Kaneta in view of Scordilis-Kelley with the teachings of Kubota to have housing components made of aluminum or aluminum alloy. This modified structure would yield the expected result of balancing battery volume with mechanical strength.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728                                                                                                                                                                                         

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728